DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a power steering fluid assembly, classified in CPC B01D 2201/4084.
II. Claim 7, drawn to a method for installing a filter assembly within a power steering fluid line, classified in CPC B01D 35/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In this case, the product of Group I can be used in a materially different process such as a process where the inlet and outlet nozzles are not inserted within power steering hose lines.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least CPC B01D 2201/4084, along with a unique text search. Group II would not be searched as above and would instead require a search in at least CPC B01D 35/02, along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Nathan Koenig on September 27, 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 7 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 26 in figure 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “commonly” in lines 7 and 11 of claim 1 and lines 7 and 11 of claim 5 is a relative term which renders the claim indefinite. The term “commonly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. That is, the scope of the term “commonly sized” is unclear when used in the sense of “typically sized”. For purposes of examination, “commonly sized” will be interpreted as meaning “having the same size as one another”. Claims 2-4 are rejected by virtue of dependency on claim 1. Claim 6 is rejected by virtue of dependency on claim 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al (US 8,679,334 B2) in view of Peirce (US 2016/0025248 A1).
Regarding claim 1, Becker et al discloses a power steering fluid filter assembly (power steering system 11 and filter 19, figure 1, Col. 2, ln 33-53) comprising:
•	a housing (first housing portion 21 and second housing portion 22, Col. 2, ln 54-63, figure 2) defining an interior chamber (“defines a generally cylindrical interior chamber”, Col. 2, ln 61-62, figure 2) having an upstream end and downstream end (first housing portion 21 and second housing portion 22, figure 2),
•	said housing being substantially cylindrical (figure 2) having a substantially circular cross-section (O-ring 27 shows a circular cross-section in figure 2, Col. 3, ln 10-14) and longitudinal axis (fluid flow 40 in figure 3 shows longitudinal axis) and at least one filter element through which fluid flowing through said housing passes (filter 19 removes particles from power steering fluid via thimble filter 28, Col. 2, ln 50-53, Col. 3, ln 35-43, figure 2).
Becker et al also discloses an inlet nozzle at the upstream end of said housing (inlet port 23 on second housing portion 22, Col. 3, ln 21-23, figure 2) and the inlet nozzle feeding power steering fluid to said housing (fluid flow 40 in figure 3, Col. 4, ln 5-10). Additionally, Becker et al discloses an outlet nozzle (outlet port 24, Col. 3, ln 21-23, figure 2) at the downstream end of said housing (first housing portion 21, Col. 3, ln 21-23, figures 2 and 3).
However, Becker et al does not disclose a plurality of inlet nozzles each of which are selectively removable, said inlet nozzles having commonly sized cylindrical protrusions for fitting within said housing and differentially sized hose barbs for fitting within differentially sized hoses; and a plurality of outlet nozzles each of which are selectively removable at the downstream end of said housing, said outlet nozzles having commonly sized cylindrical protrusions for fitting within said housing and differentially sized hose barbs for fitting within differentially sized hoses through which power steering fluid exiting said housing passes.
Peirce discloses fittings and couplers in power steering systems (par [0003]). Peirce further discloses nozzles that can be used as an inlet or outlet (barbed tip can be 3/8 inch, 5/16 inch, or ¼ inch, “The coupler may be provided in different sizes, with each size having a different coupler end or barbed tip”, par [0023], figure 2) for power steering fluid (fluid “flows through passageway 44 and out barbed tip 38”, which first comes through housing 11, par [0024], figures 2 and 3) and are selectively removable nozzle (barbed tip 38 connected to threaded shaft 40 “connectable or attachable”, par [0023], figure 1). Additionally, Peirce discloses that said inlet or outlet nozzles have commonly sized cylindrical protrusions for fitting within said housing (“outer diameter of threaded shaft 40 remains the same”, par [0023]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the removable inlet and outlet nozzles with commonly sized cylindrical protrusions for a power steering fluid assembly from Peirce into the power steering fluid filter assembly of Becker et al because “the universal fitting reduces or eliminates the expense of stocking multiple fittings by incorporating a fastener and connector body that remain the same for each application, regardless of the tube size.” Also, “an interchangeable coupler allows for different sized barbed tips while keeping the same fastener and connector body”, as recognized by Peirce, [par 0042].
Regarding claim 5, please see the rejection above for claim 1.
Claims 2, 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al (US 8,679,334 B2) in view of Peirce (US 2016/0025248 A1), and in further view of Foix et al (US 2017/0259196 A1).
Regarding claim 2, Becker et al in view of Peirce discloses the power steering fluid filter assembly of claim 1. Becker et al in view of Peirce discloses locking clip 26 for connecting the first 21 and second 22 housing portions (See Becker Col. 2, ln 54 to Col. 3 ln 9, figure 2), but does not disclose removable clips for releasably retaining said inlet and outlet nozzles to said housing.
However, Foix et al discloses a filtration system with a locking key to secure conduits attached to a manifold (par [0028], figure 7) and removable clips (locking key 68, par [0095], figure 7) for releasably retaining said inlet and outlet nozzles to said housing (“Extended legs 69a-c of inserted locking key 68 retain conduit 15 from inadvertent removal from the manifold”, par[0097], figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the removable clips for retaining said inlet and outlet nozzles to said housing of Foix et al into the power steering filter assembly of Becker et al in view of Peirce because “locking key 68 secures the respective connector so that it cannot dislodge from the manifold access port without first removing locking key 68” (par [0095]) and secures the union in place (par [0028]), as recognized by Foix et al. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).
Regarding claim 3, Foix discloses insertion holes 66 at each access port A-D and A-D’ for receiving and retaining locking key 68 to hold conduit/plugs 15, 17, or 19 (par [0095], figure 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the insertion holes 66 of Foix into modified Becker when incorporating the locking key 68 of Foix since the insertion holes 66 and locking key 68 interact with one another to provide the removable coupling of Foix, and it would have been necessary to provide the insertion holes 66 for the locking key 68 to function as desired. With respect to the particular location of the indents, in the absence of any teaching to the contrary, it would have been obvious to locate them as shown in Foix, i.e., proximate the upstream and downstream ends of the housing.
Regarding claim 4, modified Becker discloses the power steering fluid filter assembly of claim 3. However, modified Becker does not disclose wherein the cylindrical protrusion of each inlet nozzle further comprises an inlet nozzle indent which is positioned to align with said circumferential indent proximate the upstream end of said housing for selectively receiving said removable clip, the receipt of which maintains said inlet nozzle cylindrical protrusion within said housing and wherein the cylindrical protrusion of each outlet nozzle further comprises an outlet nozzle indent which is positioned to align with said circumferential indent proximate the downstream end of said housing for selectively receiving said removable clip, the receipt of which maintains said outlet nozzle cylindrical protrusion within said housing.
Foix et al discloses a filtration system with a locking key to secure conduits attached to a manifold (par [0028], figure 7). Additionally, Foix et al discloses inlet or outlets nozzles with cylindrical protrusions (circumferential ribs 70 on conduit 15, par [0097], figure 8) and indents (gaps 71 on conduit 15, par [0097], figure 8), which align to receive a removable clip (locking key 68 with legs 69 a/b receives fluid flow conduit 15, par [0097], figure 7), and the receipt of which maintains said inlet or outlet nozzle cylindrical protrusions within said housing (locking key 68 retains conduit 15 from inadvertent removal from manifold, par [0097], figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the indents of the inlet and outlet nozzles that align to receive a removable clip, and the receipt of which maintains said inlet or outlet nozzle cylindrical protrusions within said housing, of Foix et al into the power steering filter assembly of modified Becker because “locking key 68 secures the respective connector so that it cannot dislodge from the manifold access port without first removing locking key 68” (par [0095]) and secures the union in place (par [0028]), as recognized by Foix et al. Furthermore, it would have been obvious to incorporate the ribs 70 and gaps 71 of Foix et al into modified Becker when incorporating the holes 66 and key 68 since the ribs 70 and gaps 71 are what enable the key 68 to selectively lock the coupling of Foix et al. Without the ribs 70 and gaps 71, the coupling would not function as desired.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA MARIE BRADY whose telephone number is (571)272-7622. The examiner can normally be reached Monday - Thursday 7:00-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA M BRADY/             Examiner, Art Unit 4172                                                                                                                                                                                           
/Liesl C Baumann/             Supervisory Patent Examiner, Art Unit 4155